Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 24, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakker et al (US 2016/0144189).
Regarding claims 1 and 24, Bakker et al disclose an electrode assembly comprising connecting cable 120I for an active implantable medical device. See Fig. 12.
The device has an elongated, biocompatible, electrically non-conductive body 121I  having a first portion and a second portion.
The device also has one or more biocompatible, electrically conductive filaments comprising conductive wire 354 inside the elongated non-conductive body 121I between the first portion and the second portion, The conductive filament comprising conductive wire 354 is electrically insulated. See paragraph [0097].

Regarding claims 2 and 25, Bakker et al disclose the electrode assembly comprises a plurality of apertures comprising openings 358 along the elongated electrically non-conductive body 121I, wherein the plurality of aperture openings 358 provide the fluid passages from an outer surface of the electrically non-conductive body 121I to the conductive filament comprising conductive wire 354.
Regarding claims 3 and 26, Bakker et al disclose a conductive filament lumen comprising axial lumen 356 to receive respective conductive filament comprising conductive wire 354 passing though the elongated electrically non-conductive body 121I. The conductive filament lumen comprising axial lumen 356 has a diameter greater than the respective conductive filament comprising conductive wire 354 to provide at least part of the one or more fluid passages.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 6, 10, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (US 2016/0144189) in view of Schouenborg (US 2015/0151107).
Bakker et al meet all of the claimed limitations except for a biocompatible biodegradable material.
Schouenborg teaches using a dissolvable cap 207 to minimize tissue damage caused by inserting an electrode into soft tissue. See paragraph [0082].
One of ordinary skill in the art would have found it obvious to provide plugs and a containment of a biocompatible biodegradable material over the electrode assembly comprising connecting cable 120I in Bakker et al to minimize tissue damage caused by inserting the electrode assembly comprising connecting cable 120I into soft tissue. The skilled artisan would have been motivated to combine the teaching of Schoenborg with the device of Bakker et al because both references share the same technology field of endeavor. 
Allowable Subject Matter
Claims 4, 7, 9, 11, 12, 27, 42 and 44-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Woloszko (US 2005/0261754) discloses a related implantable electrode assembly with a fluid passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/20/2021